Citation Nr: 0112522	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD) to include adjustment disorder with mixed 
features.


REPRESENTATION

Veteran represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  He served a tour of duty in the Republic of 
Vietnam as a radio operator from February 1970 to February 
1971.  

The current appeal arose from an August 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO denied service connection 
for an adjustment disorder and PTSD.

In August 1999 the RO also denied entitlement to nonservice-
connected pension benefits on the basis of excessive income.  
The veteran did not appeal that determination, and such claim 
is not otherwise considered part of the current appellate 
review.

In February 2001 the veteran provided oral testimony before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) at the RO, a transcript of which has been associated 
with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

4.  The probative evidence of record does not show that the 
veteran currently has PTSD related to his military service.

5.  A psychiatric disorder was not shown in active service.

6.  Clinical evidence of a psychiatric disorder was initially 
shown many years following service, and there is no competent 
medical evidence linking such disorder to service.


CONCLUSION OF LAW

PTSD and an adjustment disorder with mixed features were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 1991); VCAA of 2000 (VCAA), Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include reports of the April 1969 
pre-induction examination and the separation examination, 
both of which reveal no psychiatric abnormalities.  In fact, 
at his separation examination, the veteran stated that since 
his last physical, his condition had not changed, and he 
described his condition as excellent.

The veteran's record of service (DD-214) shows his 
decorations include a Vietnam Service Medal.  He trained and 
served as a radio operator.




Subsequent to his military service, the veteran submitted a 
statement, dated in November 1998, which described events 
that had taken place while he served in Vietnam.  He stated 
that traumatic events occurred in Vietnam from February 1970 
to December 1970.  He served with the 97th Transportation 
Company (HVBT or Heavy Boat) as a seaman.  He reported that 
the military experiences he found most terrifying, life 
threatening or stressful were unexpected shelling or rockets 
inland causing the boat he was on to pull off the peer and go 
into the middle of the bay.  

He further reported that during his second day in Vietnam a 
shower house was "hit" and seven soldiers were killed.  He 
saw a decomposed body floating in water, which had a bad 
odor.  He stated that the smell has never left him.  He 
stated that he also saw a jeep deliberately run over a mother 
and two children.  In addition, when he reported to the 
hospital or dispensary he saw wounded soldiers and felt lucky 
that he was not "in their shoes."  He stated that a suicide 
occurred beneath his bunk while he was asleep.  He later 
learned that the soldier ended his life because his wife was 
leaving him.  This, the veteran stated, caused him to think 
about his wife being unfaithful.  He stated that he learned 
of the death of a close friend and other friends, who did not 
serve with him, but he was nonetheless, affected by their 
deaths.

Further, he stated that due to his experiences in Vietnam, he 
currently experiences recurring nightmares and flashbacks of 
incidents in Vietnam.  He further stated that he deliberately 
avoids thoughts and feelings about his traumatic events and 
avoids activities or situations that remind him of Vietnam.  
He stated that his personal and social relationships have 
diminished.  He is short-tempered.  He withdraws himself from 
big crowds and he no longer enjoys the sports he liked before 
going to Vietnam.  He stated that he is being treated at the 
Fort Lyons Mental Health Clinic.

VA Medical Center (MC) mental health progress notes of 
November 1998 noted that the veteran was seen for an initial 
visit secondary to being diagnosed with PTSD.  He presented 
with severe anxiety and tearfulness.  

It was noted that he was on strike from the steel mill.  The 
assessment was ineffective coping related to PTSD.  Progress 
notes dated intermittently from December 1998 to April 1999 
also diagnosed ineffective coping related to PTSD.

In December 1998, the veteran filed a claim for entitlement 
to service connection for PTSD.

A medical report from Dr. AV, a private physician, dated in 
January 1999 indicated that the veteran was very aggravated 
and depressed.  He reported that he was walking to 
cemeteries, wanting to watch war movies and having 
nightmares.  On psychiatric examination he had depression and 
insomnia.  The assessment was PTSD.  The physician noted that 
the veteran had significant and clinical PTSD, which was very 
intense and severe.  He advised the veteran to use anti 
depressants and to continue with therapy through VA.

In May 1999 the RO received a written statement from the 
veteran's wife wherein she stated that when the veteran came 
from Vietnam, the two of them had to work together to try to 
forget some of the things he had experienced.  She stated 
that when he returned from Vietnam, his temper and attitude 
about certain things had changed.  He started to drink and 
argue.  She further stated that when they are out he wants to 
sit away from other people and sit by the aisle.  She stated 
that he had a very emotional reaction to seeing the Vietnam 
Wall displayed at the Colorado State Fairgrounds.  He is 
still bothered by the display if it appears on television or 
in a newspaper or magazine.

The veteran submitted a PTSD questionnaire to the RO.  He 
indicated that he did not know the approximate dates of the 
events he described in his November 1998 statement.  He noted 
that the events occurred in Saigon, Nui Dat, Phan Theit, Hoa 
Da, Phang Rang, Cam Ranh Bay and Nha Trang.  He did not know 
the names of any people involved in the casualties or the 
dates of any of the deaths or injuries.

An April 1999 VA examination report shows the veteran related 
that he had received individual and group therapy at the 
Pueblo VA Mental Health Clinic since October 1998.  He stated 
that he had lost his job in October 1997 when the plant 
closed, which was a major difficult experience.  It was noted 
that he became more intensely distressed, particularly around 
the scab workers moving in and taking jobs from the regulars, 
and he felt helpless about that.  This stirred a great deal 
of rage in him which was directed at the workers who took the 
place of the union worker, and had resulted in more disturbed 
sleep and disturbing dreams about rage in general.  It was 
noted that he was quite distressed by the fact that he finds 
himself crying when alone with his wife about what he has 
lost in having worked at the mill for 31 years and having 
little to show for it.

His diagnoses under Axis I were adjustment disorder with 
mixed disturbance of emotions and conduct, symptoms of 
increased anxiety, increased alcohol use and anger in 
response to recent life situations; depressive disorder, not 
otherwise specified, also secondary to job loss and the 
effect of not having regular work for two years; and alcohol 
abuse, with little excessive drinking in the recent number of 
years.  His Global Assessment of Functioning (GAF) Scale was 
62.  He was generally functioning pretty well with some 
meaningful interpersonal relationships but struggling with 
having lost a long-standing job and currently without work.

The examiner commented that the veteran had some symptoms of 
PTSD, but they were insufficient to warrant the diagnosis.  
The veteran did not seem to be in unusually traumatic 
situations in his war experience as he described.  His 
symptoms were more characteristic of his reaction to losing a 
job that he had worked at for 3l years.  He seemed to have 
good attachments and abilities to work with other people.  He 
had skills and was able to work with people, and was likely 
to readjust.

In August 1999 service connection for adjustment disorder and 
PTSD were denied.  The RO noted that the veteran did not 
claim service connection for having an adjustment disorder, 
but this was the diagnosis given by the VA physician.  The 
veteran filed a timely notice of disagreement and perfected 
his appeal to the Board.



At his personal hearing in February 2001 he testified that 
while in Vietnam, he was in landing craft utility, the 
transportation outfit, which was in charge of hauling various 
goods.  Hearing Transcript (Tr.), p. 3.  His job was that of 
seaman, which included various duties on the boat, such as 
guard duty and steering the vessel.  He stated that rockets 
would land close to the boat and they would back-off the 
beach.  He further stated that the boat he was on was never 
rocketed, and there was no one on the boat killed from rocket 
or enemy fire.  Tr., p. 5.  He stated that he started 
counseling in 1997 due to having problems with anger.  Tr., 
p. 6.  

He disclosed that he did not have problems at work.  He had 
always been a really good worker and did not miss very many 
days from work.  He stated that he had not had any major 
problems.  He also stated that he was prescribed medication 
for depression about two years prior.  Tr., p. 7.  He stated 
that the doctor put him on depression and sleeping medication 
because he was having trouble sleeping.  He reported that he 
attended a group session consisting of ten Vietnam veterans 
twice a month at the Vet Center.  Tr., p. 8.


Criteria
Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  If a claimant's application 
for a benefit administered by the laws of the Secretary is 
incomplete, the Secretary shall notify the claimant and the 
claimant's representative, if any, of the information 
necessary to complete the application.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim for purposes of paragraph (1) if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The United States Court of appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman's Badge, 
or similar combat citation, will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

Eligibility for service connection of a PTSD claim requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitute engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engage din combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence need for corroboration may 
be obtained from sources other than the veteran's service 
medical records.  Moreau, supra.

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of [38 
C.F.R.]; a link established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000); 64 Fed. Reg. 32,807-32,808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)).


PTSD is classified by the DSM-IV as an anxiety disorder 
resulting from exposure to an extreme traumatic stressor 
involving direct personal experience of an event that 
involved actual or threatened death or serious injury or 
other threat to one's physical integrity; witnessing an event 
that involved death, injury, or a threat to the physical 
integrity of another person; or learning about unexpected or 
violent death, serious harm, or threat of death or injury 
experienced by a family member or other close associate.  The 
person's response to the event must involve intense fear, 
helplessness, or horror.  PTSD is characterized by persistent 
reexperiencing of the traumatic event, persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
See 64 Fed. Reg. 32,807 (1999).

Eligibility for service connection award for PTSD requires 
the presence of three elements:  (1)  current and clear 
medical diagnosis of PTSD (presumed to include adequacy of 
PTSD symptomatology and sufficiency of claimed in-service 
stressor); (2)  credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3)  medical 
evidence of a causal nexus between current symptomatology and 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a sufficient diagnostic feature of PTSD 
requires that the sufficiency of a stressor be clinically 
established.  West v. Brown, 7 Vet. App. 70, 79 (1994).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the rating decision and the Statement of 
the Case (SOC) issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  




Moreover, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  In this regard, 
the veteran was afforded VA examination in April 1999.  He 
proffered testimony at a personal hearing in February 2001.  
In addition, the service medical records are on file.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the SOC was issued to the 
veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection

PTSD

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach the question of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support a 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and thus is not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b);  38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was radio operator.

The various stressors reported by the veteran are vague, and 
general in nature.  He was afforded the opportunity by the RO 
to submit a detailed PTSD questionnaire, and at the hearing 
held on appeal to provide more detailed information of 
stressor exposure.  He has acknowledged that he is unable to 
do so.  The Board acknowledges that the veteran was 
previously diagnosed with PTSD by his private psychiatrist 
who related his described stressors to service.  Without 
credible supporting evidence that the claimed in-service 
stressors actually occurred, the diagnosis of PTSD opined to 
be causally related to the claimed stressful in-service 
events, is not supportable.




The diagnosis of PTSD was based upon an interview with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate premises.  See Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614 618 
(1992).

Regardless, the most recent VA special psychiatric 
examination of record shows that it was the conclusion of the 
VA examiner that the veteran does not have PTSD.  Thus, none 
of the requisite governing criteria for an award of service 
connection for PTSD have been met.  

More specifically, the veteran does not have a medical 
diagnosis of PTSD diagnosing the condition in accordance with 
38 C.F.R. § 4.125; credible supporting evidence that the 
claimed in-service stressors actually occurred; and medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressors.

Insofar as there is no current diagnosis of PTSD of record, 
the Board need not further discuss the applicability of 
secondary service connection regulations, see 38 C.F.R. 
§ 3.310(a) (2000) or other bases of entitlement.  Absent a 
diagnosis of PTSD, the claim of entitlement to service 
connection for such disability is denied.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997)

Adjustment Disorder with Mixed Features

The Board notes that a VA examination report dated in April 
1999 shows that the examiner diagnosed the veteran with 
adjustment disorder with mixed disturbance of emotions and 
conduct, symptoms of increased anxiety, increased alcohol use 
and anger in response to recent life situations, depressive 
disorder, not otherwise specified, also secondary to job loss 
and the effect of not having regular work for two years.  The 
examiner further noted that the veteran's symptoms are more 
characteristic of his reaction to losing a job where he 
worked for 31 years.  Most importantly, the VA examiner did 
not link the veteran's psychiatric symptomatology to his 
period of active service.

As indicated above, the VA examiner diagnosed the veteran 
with a psychiatric disorder.  This diagnosis, however, comes 
approximately 29 years after separation from service, and 
that fact also weighs against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
demonstration of continuity of symptomatology related to a 
psychiatric disorder since service, and the medical evidence 
of record may not be reasonably construed to find that the 
veteran had any continuing symptoms during service which 
could be related to his current claimed psychiatric disorder.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West,  13 Vet. App. 60 (1999); Savage, supra. 

The veteran has asserted that his claimed PTSD and adjustment 
disorder with mixed features is related to service.  In 
addition, his wife has submitted a statement in support of 
his claim that his current claimed psychiatric disorder is a 
result of military service.  While lay persons are competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such lay persons are not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  See Espiritu, supra.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed psychiatric disorders are related to a 
disease or injury incurred during service.  Colvin, supra. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of positive and negative evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for  PTSD and an adjustment disorder with 
mixed features.  

The Board views its foregoing discussions as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for PTSD and an adjustment 
disorder with mixed features is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

